DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
* 	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Double Patenting
* 	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 3 7 CFR 1. 3 2 1 (b) and may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

*	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of US Patent No. 11429480. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of the present application are substantially equivalent (Claim 10: representative)- read data processing in response to cache eviction events - to Claims 1-20 of US Patent No. 11429480 - (Claim 10: representative).
.	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
.2	This is an obviousness-type double patenting rejection.
.3	Patent applicants now have the option to submit eTerminal Disclaimers (eTD) via EFS-Web, the USPTO’s electronic patent application filing system.  Submitted eTDs are auto-processed and approved immediately by the USPTO if the request meets all submission requirements.  A P574 code will appear in PALM contents and a DISQ.E.FILE document code will appear under the “All” tab of eDAN to indicate that an eTD has been approved.                         
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112